DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




HOP-HEDZ, INC.; THOMAS ORTIZ; TAMPA HYDE PARK CAFE, LLC;
      and TAMPA HYDE PARK CAFE PROPERTIES, LLC,

                            Appellant,

                                v.

                 ALLSTATE FUNDING CORPORATION,

                             Appellee.

                          No. 2D20-518



                       September 29, 2021

Appeal from the Circuit Court for Hillsborough County; Cheryl K.
Thomas, Judge.

Heather A. DeGrave and Stuart Jay Levine of Walters Levine Lozano
& DeGrave, Tampa; and W. Bart Meacham of Tampa for Appellants.

Farha Ahmed and Damian G. Waldman of Law Offices of Damian G.
Waldman, P.A., Largo, for Appellee.


PER CURIAM.

     Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                  -2-